                                                                JS-6
 1

 2                                                              5/30/2019
 3                                                               CW
 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLOS JIMENEZ ACOSTA,             CASE NO. 2:18-CV-5665-SK
12                    Plaintiff,
13              v.                      JUDGMENT
14   NANCY A. BERRYHILL,
15   Commissioner of Social Security,
16                    Defendant.
17

18

19       IT IS ADJUDGED that this action is reversed and remanded for
20 further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and

21 consistent with the accompanying Opinion and Order.

22

23 DATED:      May 30, 2019
                                           STEVE KIM
24                                         U.S. MAGISTRATE JUDGE
25

26

27

28
